—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Dowling, J.), rendered January 11, 1999, convicting him of criminal possession of a weapon in the second degree, sexual abuse in the first degree, and menacing in the second degree (two counts), upon a jury verdict, and imposing sentence, and (2) a re-sentence of the same court, dated January 15, 1999.
Ordered that the judgment and the re-sentence are affirmed.
The defendant’s contention concerning the admission of expert testimony on battered woman’s syndrome is unpreserved for appellate review (see, People v James, 262 AD2d 500). The argument was not raised in the trial court, and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant challenges, as unduly prejudicial, the prosecutor’s remark on summation, that if the defendant had been aware that the complainant called the police “we would be sitting on a homicide trial.” The defendant’s objection was sustained, and the jurors were instructed to disregard the remark. While the remark was improper, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are without merit. Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.